In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-13-00193-CR
                                   ________________________

                                 JENNIFER STEEN, APPELLANT

                                                   V.

                               THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 364th District Court
                                     Lubbock County, Texas
            Trial Court No. 2012-435,622; Honorable Bradley S. Underwood, Presiding


                                           October 21, 2014

                                 MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Following an open plea of guilty, Appellant, Jennifer Steen, was convicted of theft

less than $1,500 with two or more prior theft convictions and sentenced to twenty-four

months in a state jail facility.1 In presenting this appeal, counsel has filed an Anders2

brief in support of a motion to withdraw. We affirm and grant counsel=s motion.


      1
          TEX. PENAL CODE ANN. § 31.03(e)(4)(D) (West Supp. 2014).
      2
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis to support an appeal. Anders v. California, 386 U.S. 738,

744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008).             Counsel candidly discusses why, under the controlling

authorities, the appeal is frivolous. See High v. State, 573 S.W.2d 807, 813 (Tex. Crim.

App. 1978). Counsel has demonstrated that he has complied with the requirements of

Anders and In re Schulman by (1) providing a copy of the brief to Appellant, (2) notifying

her of her right to file a pro se response if she desired to do so, and (3) informing her of

her right to file a pro se petition for discretionary review.3 In re Schulman, 252 S.W.3d

at 408.4 By letter, this Court granted Appellant an opportunity to exercise her right to file

a response to counsel=s brief, should she be so inclined. Id. at 409 n.23. Appellant did

not file a response to the Anders brief. Neither did the State favor us with a brief.


                                               BACKGROUND


        On July 8, 2012, an undercover security officer became suspicious when he was

alerted that items had been hidden by the gates in the garden area at Walmart. He




        3
           This appeal was submitted before the Texas Court of Criminal Appeals issued its decision in
Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).
        4
           Notwithstanding that Appellant was informed of her right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant=s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of her right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & at 411 n.35. The duty to send the client a copy of the court of appeals’ decision is an
informational one, not a representational one. It is ministerial in nature, does not involve legal advice, and
exists after the court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.

                                                      2
reviewed surveillance video and identified Appellant as the individual who had hidden

the items. He recovered the items before she returned for them.


        The security officer testified that the next day, he observed the same individual

from the surveillance video [Appellant] in the store. He observed her pull a blade from

her purse and cut open a cell phone package. She placed the phone in her purse and

discarded the package in another area of the store. She did the same with several

printer ink cartridge packages. She proceeded to a register and paid for items in her

shopping cart but did not pay for the items she had placed in her purse. After she

passed all registers and proceeded toward an exit, the security officer confronted her

and she admitted to taking the items in question.


        A loss prevention employee from Dillard’s Department Store testified that

Appellant was arrested for shoplifting in 2011 and was issued a trespass warning not to

enter the store again.5 She was arrested for violating the criminal trespass warning in

March 2012, and again in March 2013.


        By the Anders brief, counsel evaluates two potential errors in Appellant’s case,

to-wit: (1) the sentence is grossly disproportionate to the offense and (2) the

effectiveness of trial counsel’s representation. He concludes, however, that no arguable

issues exist to reverse Appellant’s conviction.


        We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488

        5
         Appellant was placed on community supervision for the criminal trespass offense and during the
punishment phase of the underlying offense, she did not object to the State’s request to allow the
evidence in support of the theft conviction to apply to the revocation proceeding in the criminal trespass
case. Revocation of community supervision for the criminal trespass case is not a part of this appeal.
                                                     3
U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel=s brief, we agree with counsel there is no plausible

basis for reversal. See Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005).


                                     CONCLUSION


      The trial court’s judgment is affirmed and counsel's motion to withdraw is

granted.




                                              Patrick A. Pirtle
                                                  Justice


Do not publish.




                                          4